
	

113 HR 5178 IH: Crime Victim Restitution and Court Fee Intercept Act
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5178
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Paulsen (for himself, Mr. Blumenauer, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an offset against income tax refunds to pay for
			 restitution and other State judicial debts that are past-due.
	
	
		1.Short titleThis Act may be cited as the Crime Victim Restitution and Court Fee Intercept Act.
		2.Offset of restitution and other State judicial debts against income tax refund
			(a)In generalSection 6402 of the Internal Revenue Code of 1986 is amended by redesignating subsections (f)
			 through (l) as subsections (g) through (m), respectively, and by inserting
			 after subsection (f) the following:
				
					(g)Collection of past-Due, legally enforceable restitution and other State judicial debts
						(1)In generalIn any State which wishes to collect past-due, legally enforceable State judicial debts, the chief
			 justice of the State’s highest court shall designate a single State entity
			 to communicate judicial debt information to the Secretary. In making such
			 designation, the chief justice of the State's highest court shall select,
			 whenever practicable, a relevant State official or agency responsible
			 under State law for collecting the State's income tax or other statewide
			 excise at the time of the designation. Upon receiving notice from a State
			 designated entity that a named person owes a past-due, legally enforceable
			 State judicial debt to or in such State, the Secretary shall, under such
			 conditions as may be prescribed by the Secretary—
							(A)reduce the amount of any overpayment payable to such person by the amount of such State judicial
			 debt;
							(B)pay the amount by which such overpayment is reduced under subparagraph (A) to such State designated
			 entity and notify such State designated entity of such person’s name,
			 taxpayer identification number, address, and the amount collected; and
							(C)notify the person making such overpayment that the overpayment has been reduced by an amount
			 necessary to satisfy a past-due, legally enforceable State judicial debt.If an offset is made pursuant to a joint return, the notice under subparagraph (B) shall include
			 the names, taxpayer identification numbers, and addresses of each person
			 filing such return.(2)Priorities for offsetAny overpayment by a person shall be reduced pursuant to this subsection—
							(A)after such overpayment is reduced pursuant to—
								(i)subsection (a) with respect to any liability for any internal revenue tax on the part of the person
			 who made the overpayment;
								(ii)subsection (c) with respect to past-due support;
								(iii)subsection (d) with respect to any past-due, legally enforceable debt owed to a Federal agency; and
								(iv)subsection (e) with respect to any past-due, legally enforceable State income tax obligations; and
								(B)before such overpayment is credited to the future liability for any Federal internal revenue tax of
			 such person pursuant to subsection (b).If the Secretary receives notice from 1 or more State designated entities of more than 1 debt
			 subject to paragraph (1) that is owed by such person to such State agency
			 or State judicial branch, any overpayment by such person shall be applied
			 against such debts in the order in which such debts accrued.(3)Notice; consideration of evidenceRules similar to the rules of subsection (e)(4) shall apply with respect to debts under this
			 subsection.
						(4)Past-due, legally enforceable State judicial debt
							(A)In generalFor purposes of this subsection, the term past-due, legally enforceable State judicial debt means a debt—
								(i)which resulted from a judgment or sentence rendered by any court or tribunal of competent
			 jurisdiction which—
									(I)handles criminal or traffic cases in the State; and
									(II)has determined an amount of State judicial debt to be due; and
									(ii)which resulted from a State judicial debt which has been assessed and is past-due but not
			 collected.
								(B)State judicial debtFor purposes of this paragraph, the term State judicial debt includes court costs, fees, fines, assessments, restitution to victims of crime, and other monies
			 resulting from a judgment or sentence rendered by any court or tribunal of
			 competent jurisdiction handling criminal or traffic cases in the State.
							(5)RegulationsThe Secretary shall issue regulations prescribing the time and manner in which State designated
			 entities must submit notices of past-due, legally enforceable State
			 judicial debts and the necessary information that must be contained in or
			 accompany such notices. The regulations shall specify the types of State
			 judicial monies and the minimum amount of debt to which the reduction
			 procedure established by paragraph (1) may be applied. The regulations
			 shall require State designated entities to pay a fee to reimburse the
			 Secretary for the cost of applying such procedure. Any fee paid to the
			 Secretary pursuant to the preceding sentence shall be used to reimburse
			 appropriations which bore all or part of the cost of applying such
			 procedure.
						(6)Erroneous payment to StateAny State designated entity receiving notice from the Secretary that an erroneous payment has been
			 made to such State designated entity under paragraph (1) shall pay
			 promptly to the Secretary, in accordance with such regulations as the
			 Secretary may prescribe, an amount equal to the amount of such erroneous
			 payment (without regard to whether any other amounts payable to such State
			 designated entity under such paragraph have been paid to such State
			 designated entity)..
			(b)Disclosure of return informationSection 6103(l)(10) of such Code is amended by striking or (f) each place it appears in the text and heading and inserting (f), or (g).
			(c)Conforming amendments
				(1)Section 6402(a) of such Code is amended by striking and (f) and inserting (f), and (g).
				(2)Section 6402(d)(2) of such Code is amended by striking subsections (e) and (f) and inserting subsections (e), (f), and (g).
				(3)Section 6402(e)(3)(B) of such Code is amended to read as follows:
					
						(B)before such overpayment is—
							(i)reduced pursuant to subsection (g) with respect to past-due, legally enforceable State judicial
			 debts, and
							(ii)credited to the future liability for any Federal internal revenue tax of such person pursuant to
			 subsection (b)..
				(4)Section 6402(h) of such Code, as so redesignated, is amended by striking or (f) and inserting (f), or (g).
				(5)Section 6402(j) of such Code, as so redesignated, is amended by striking or (f) and inserting , (f), or (g).
				(d)Effective dateThe amendments made by this section shall apply to refunds payable for taxable years beginning
			 after December 31, 2013.
			
